Citation Nr: 1118919	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for periodontitis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to February 1984, and from February 1984 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  As the RO does not adjudicate claims for outpatient dental treatment the claim is to be referred to the nearest VA medical facility that provides dental care.


FINDINGS OF FACT

1.  Sleep apnea is attributable to service.  

2.  The Veteran does not have a dental condition or disability, to include periodontal disease or extracted teeth, as a result of combat wounds or other trauma during his active military service.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for entitlement to service connection for periodontal disease, for purposes of compensation, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721 (West & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 4.150 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The claim of service connection for sleep apnea is being granted, so there is no prejudice with regard to this issue.

As for the issue of service connection for periodontitis, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In June 2008, the Veteran was sent a VCAA letter which informed him of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letters also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and post-service medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Board also finds that a VA examination is not necessary.  The service dental records do not reveal trauma or disease, such as osteomyelitis, but not periodontal disease, which resulted in tooth loss.  There is current private medical evidence which shows the current state of the Veteran's dental situation.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.  However, the law and regulations pertaining to dental disabilities are very specific and the Veteran does not meet the inservice requirements necessary for a grant claim of service connection to possibly be met.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Sleep Apnea

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The Court has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Prior to the Veteran's separation from service, he reported in November 2006, that he was concerned about sleep apnea.  He was discharged the next month.  

Post-service, in April 2008, the Veteran underwent a sleep study on two occasions.  On the first polysomnography, the Veteran reported that he had symptoms such as witnessed apnea, snoring, chronic nasal congestion, nocturnal awakenings, insomnia, daytime fatigue, and daytime sleepiness.  The testing yielded a diagnosis of obstructive sleep apnea, mild, with a strong positional component.  On the second test, the Veteran reported the same symptoms and the testing also yielded a diagnosis of obstructive sleep apnea, mild, with a strong positional component.  

At his Travel Board hearing, the Veteran submitted additional medical evidence as well as internet literature which described the nature of sleep apnea.  The medical evidence included a letter from L.R.B., M.D., who stated that the Veteran was diagnosed as having obstructive sleep apnea in April 2008.  The Veteran related to this physician that he had experienced symptoms such as excessive daytime sleepiness, daytime fatigue, and difficulty waking up, since 2006.  The examiner opined that the Veteran had likely had obstructive sleep apnea since that time.  Since the Veteran served through December 2006 in the military, the onset time was placed during service which is consistent with the November 2006 inservice notation, per above.  .  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Board finds that the Veteran is competent and credible in his report of having sleep apnea symptoms since 2006, prior to his discharge from service.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  He testified that he began having problems with sleep apnea symptoms during service and those symptoms have continued onward since that time.  The Board finds that the Veteran is competent to report the symptoms of sleep apnea as previously set forth, as they are observable.  He made his initial report during service and has consistently related the same information since that time.  His consistency supports his assertions and renders his statements credible.  

Accordingly, service connection for sleep apnea is granted.  


Periodontitis

The Veteran's service dental records, which include an October 2006 private dental report, show that the Veteran was diagnosed as having severe periodontitis and had this problem treated on multiple occasions.  At the time of separation, per the private report, the Veteran's mandible and maxillary were within normal limits.  He had lost multiple teeth, numbered 1, 2, 3, 15, 16, 17, 18, 30, and 32.  He had lost some masticatory surface which was noted to be restorable by prosthesis.  The loss of teeth numbered 1, 16, 17, and 32 were due to third molar extractions.  Teeth numbered 2, 3, 15, 18, and 30 were extracted because of advanced periodontitis.  The Veteran also exhibited tooth wear from bruxism.  The Veteran also had gingival issues.  The diagnosis was periodontal disease, noted to be advanced generalized periodontitis.  He had untreated caries in number 13.  He had bruxism.  There was localized gingival hypertrophy at teeth numbered 12 and 13.  The Veteran also had failed root canal therapy at number 19.  

The Veteran recently submitted private medical evidence to include a letter from his dentist, J.S.D., D.M.D., M.S.D., which showed that the Veteran still had periodontitis which had been complicated by malocclusion.  

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  

There is no evidence of record that the Veteran's loss of teeth is the result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not as a result of periodontal disease.  The Veteran did not suffer trauma or from disease such as osteomyelitis during service.  Loss of teeth was identified as being due to periodontal disease.  Therefore, the Veteran does not have a service-connected compensable dental disability or condition (Class I).  See 38 C.F.R. § 17.161(a).  It is noted that to have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010) ("service trauma" under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment).  

The Veteran does not contend, nor does the record indicate, that he experienced any dental trauma in service.  In fact, he indicated that he did not suffer any trauma during his Travel Board hearing.  Therefore, the Veteran does not have a service-connected, non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)).  38 C.F.R. § 17.161(c).

The Board finds that the Veteran has not presented any competent evidence that he has a dental disorder for which service-connected compensation may be granted.  The preponderance of the evidence is against the claim for service connection for periodontitis; there is no doubt to be resolved; and the appeal must be denied.


ORDER

Service connection for sleep apnea is granted.  

Service connection for periodontitis for the purposes of compensation is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


